             Case 1:21-cr-00028-APM Document 84 Filed 03/17/21 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA             )
                                     )
      v.                             )                   CASE NO. 1:21-cr-00028-7-APM
                                     )
LAURA STEELE                         )
____________________________________ )


  DEFENDANT’S MOTION TO JOIN AND ADOPT CO-DEFENDANT’S OPPOSITION TO
 GOVERNMENT’S MOTION TO CONTINUE AND EXCLUDE TIME UNDER THE SPEEDY
                              TRIAL ACT



        Laura Steele, through undersigned counsel, requests and seeks leave for the Court to allow her to

join and adopt her co-defendant’s Opposition to Government’s Motion to Continue and Exclude Time

Under the Speedy Trial Act. In support of this request, Ms Steele states the following:


        1.       Ms Steele is before the court charged with one count each of: Conspiracy, in

violation of 18 U.S.C. §371; Obstruction of an Official Proceeding and Aiding and Abetting in

violation of 18 U.S.C. §§1512(c)(2); Destruction of Government Property and Aiding and Abetting

in violation of 18 U.S.C. §§1361; and Entering Restricted Building or Grounds in violation of 18

U.S.C. §1752 (a)(1). Ms Steele has a detention hearing set for 24 March 2021 specific to her matter,

and a general status hearing set for 6 April 2021 with her co-defendants.

        2.       On 12 March, 2021, the government filed a Motion for Extension of Time to

Schedule Trial (Motion to Designate Case Complex and Exclude Time Under the Speedy Trial

Act). The same day, the Court issued a Minute Order referencing defence responses to be filed by

17 March, 2021. At that time Ms Steele had not been arraigned.
                               Case 1:21-cr-00028-APM Document 84 Filed 03/17/21 Page 2 of 3


                          3.       On 16 March, 2021, Ms Steele appeared before this Court and was arraigned on the

                 above referenced charges. At that hearing, the Court reminded counsel for Ms Steele of the due

                 date imposed in its Minute Order of the 12 March on this issue1.

                          4.       On 17 March, 2021, counsel for Ms Steele’s co-defendant Graydon Young filed an

                 Opposition to the Government’s Motion. In reviewing Mr Graydon’s Opposition, it is noted by

                 counsel for Ms Steele that her situation with respect to pretrial detention and a right to a speedy

                 trial is identical to that of Mr Young. Ms Steele concurs in all the arguments brought to the Court

                 by Mr Young, and asserts that the constitutional and legal arguments discussed in Mr Young’s

                 pleading apply equally and as forcibly to Ms Steele’s situation. In essence the only difference in

                 any original pleading by Ms Steele on this issue and Mr Young’s would be changing the name on

                 the pleading. There are no new or novel legal issues that differentiate Ms Steele’s position on this

                 issue than that of Mr Young.




                          WHEREFORE, on the basis of judicial economy, and seen in light of the rapid scheduling of Ms

                 Steele’s detention pleadings, Ms Steele requests this Honourable Court allow her to Join and Adopt her co-

                 defendant’s Opposition to Government’s Motion to Continue and Exclude Time Under the Speedy Trial

                 Act.



                                                                       Respectfully Submitted,

                                                                       /s/ Peter A. Cooper
                                                                       Peter A. Cooper, (#478-082)
PeterCooperLaw




                                                                       400 Fifth Street, NW.
                                                                       Suite 350
                                                                       Washington DC 20001
                                                                       pcooper@petercooperlaw.com

                 1
                  At the same hearing, the Court set deadlines for defence pleadings with respect to pretrial detention due on 18
                 March 2021.
                                                                                                                                    2
                          Case 1:21-cr-00028-APM Document 84 Filed 03/17/21 Page 3 of 3


                                                           Counsel for Laura Steele




                                               CERTIFICATE OF SERVICE

                         I HEREBY CERTIFY that a copy of the foregoing Notice of Appearance is being filed
                 via the Electronic Court Filing System (ECF), causing a copy to be served upon government
                 counsel of record, this 17th day of March, 2021.

                                                           /s/ Peter A. Cooper
                                                           Peter A. Cooper
PeterCooperLaw




                                                                                                             3
